Citation Nr: 1219937	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  06-13 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1960 to November 1967.  He had additional periods of service with the United States Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board previously remanded this matter in May 2008, May 2009 and May 2011.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Hypertension did not have its onset during active duty service or within one year of separation from active duty service and has not been shown to be causally related to a period of ACDUTRA.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2011)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In an October 2004 letter, the RO provided the Veteran with notice of the evidence required to substantiate his claim for service connection for hypertension.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  A June 2008 letter provided the Veteran with notice of how disability ratings and effective dates are determined.  Although the June 2008 notice letter was provided after the rating decision on appeal, any defect with regard to the timing of the notice was cured by the provision of the fully compliant notice in June 2008 followed by readjudication of the claim in the February 2009 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 
  

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has also had several VA examination, from which an opinion was obtained.

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis of Claim

A.  Legal Criteria

In general, to establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including hypertension, will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from active duty, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

With respect to reserve service, military, naval or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in or aggravated by the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated by the line of duty.  38 U.S.C.A. § 101 (24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  Active duty for training includes full-time duty performed by members of the National Guard or Air National Guard of any state under sections 316, 502, 503, 504, or 505 of title 32 of the United States Code.  38 C.F.R. § 3.6(c)(3) (2011).  Presumptive periods do not apply to ACDUTRA of INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

"Injury" is defined as harm resulting from some type of external trauma and "disease" is defined as harm resulting from some type of internal infection or degenerative process.  VAOPGCPREC 4-2002. 

Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates. 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

B.  Analysis

The Veteran had a period of active duty service from June 1960 to November 1967.  
Service treatment records from this period of active duty service do not reflect any complaints or findings of hypertension.  In this regard, the June 1960 enlistment examination and the November 1967 discharge examination did not note hypertension, and there were no findings of hypertension noted during this period of service.  

The Board notes that, in the September 2004 claim form, the Veteran reported that that he has had hypertension since 1988.  Thus, the Veteran appears to be alleging that hypertension is related to a period of reserve service and not to his period of active duty service from June 1960 to November 1967. 

The Veteran had a VA examination in October 2008.  The VA examiner noted that the claims file was reviewed.  The examiner noted that the Veteran was on active duty from 1960 to 1967 and was in the Naval reserves from 1969 to 1988.  

With respect to the circumstances of onset, it was noted that the Veteran indicated that he was first diagnosed with hypertension on physical examination when he was seeing his wife's physician in 1999.  He noted that he was having problems with lightheadedness and visual problems at the time, which the doctor informed him were due to blood pressure.  

The examiner noted that a review of the claims file showed that the Veteran had elevated blood pressure readings on three separate annual examinations.  His blood pressure was 142/90 in December 1982.  His blood pressure was 144/100 in January 1984, with 130/92 on recheck.  His blood pressure was 140/84 in June 1988.  The examiner indicated that no other abnormal readings were noted while in military service.  Of note, there were also limited records available from private treatment, with blood pressure elevations to 150/92 and 139/92 in August 1997 and 130/100 in November 1999, with a confirmed diagnosis of hypertension by a private doctor in December 1999.  

The examiner stated that the Veteran has a well-established diagnosis of hypertension, since the 1990's, with some elevated blood pressures noted during his military service.  The examiner stated that the noted pattern of blood pressure elevation appears more consistent with essential hypertension than secondary hypertension.  The examiner opined that the Veteran has essential hypertension which is at least as likely as not related to his military service.  The examiner reasoned that essential hypertension usually involves gradual elevation of blood pressure (versus marked and sudden elevation), which is consistent with what this patient was noted to have.  

In May 2009, the Board remanded this matter in order for the VA examiner to clarify whether the Veteran's hypertension is related to a period of active duty for training (ACDUTRA) or annual training.  

The Veteran had  a VA examination in March 2010.  The examiner indicated that the claims file was reviewed.  The examiner provided a comprehensive listing of the Veteran's blood pressure measurements in service treatment records.  The examiner indicated elevated blood pressure readings as follows:  140/92 in December 1982; 144/100 in January 1984 and 140/94 in June 1988.  The examiner also noted the following blood pressure readings in civilian medical records:  150/92 in August 1997, 139/92 in August 1997 and 130/100 in November 1999.  

The examiner observed that it is not clear from the records when the Veteran actually started on medications for blood pressure.  It was noted that, according to the claim form, the Veteran reported that his disability began on "00/00/88."

The examiner also noted that, under Question #3, the Veteran indicated that he started treatment for this disability on, "01/00/04."

The examiner stated that the earliest recorded blood pressure elevation in the claims file was 12/04/1982.  The examiner stated that this is most likely when the Veteran's hypertension first manifested.  The examiner further opined that he was unable to state, based on the review of the claims file, when the Veteran started on blood pressure medication.  

The Board remanded the claim in May 2011 in order to obtain an addendum opinion.  In August 2011, the VA examiner who performed the March 2010 VA examination reviewed the claims file and provided a medical opinion.  

The examiner opined that, "the earliest recorded BP, in the claims file, is December 4, 1982.  Therefore, it is at least as likely as not that this is when hypertension first manifested."  The examiner also noted that, in the claims file, the Veteran stated that he started taking treatment for hypertension in 1988.  Therefore, it is at least as likely as not that the Veteran started treatment for hypertension in 1988.  

In this case, the record reflects that there is no evidence of a diagnosis of hypertension during the Veteran's period of active duty service from June 1960 to November 1967.  Further, there is no competent medical evidence of record establishing a medical nexus between the period of active duty service from June 1960 to November 1967.

The Board has considered the Veteran's contentions regarding hypertension.  In his application for service connection, the Veteran indicated that he has had hypertension since 1988.  Thus, the Veteran has not alleged that hypertension manifested during his period of active duty service from June 1960 to November 1967.  

In addition, the medical evidence of record does not relate the Veteran's current high blood pressure to a period of ACDUTRA.  In this regard, the August 2011 medical opinion determined that the Veteran's high blood pressure was at least as likely as not first manifested in December 1982.  The evidence of record does not show that the Veteran was on ACDUTRA in December 1982.

Based upon the foregoing, the Board concludes the hypertension was not incurred in or aggravated during the Veteran's active service from  June 1960 to November 1967.  Nor is hypertension related to a period of ACDUTRA.  Accordingly, as the preponderance of the evidence is against the claim, the claim must be denied.  


ORDER


Service connection for hypertension is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


